Citation Nr: 0420482	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  01-01 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a higher initial evaluation, in excess of 50 
percent, for post- traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service August 1984 to June 
1988, September 1990 to May 1991, and from July 1996 to April 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Newark, New Jersey 
Regional Office (RO), which granted the veteran service 
connection for PTSD and rated this disorder as 30 percent 
disabling, effective from June 1998.

An RO rating decision dated in September 2003 increased the 
disability evaluation for the veteran's service-connected 
PTSD from 30 percent to 50 percent disabling, effective from 
June 1998.

In March 2004, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  The transcript of the veteran's 
testimony has been associated with his claims file. 



FINDING OF FACT

The veteran's PTSD has been productive of no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act 
(VCAA) of 2000 and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c)-(d) (2003).

The law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004)  the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, a December 2000 
statement of the case and a supplemental statement of the 
case dated in September 2003.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding her 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
her behalf.  Further, in an August 2001 letter, the RO 
specifically informed the veteran of the information and 
evidence needed from him to substantiate his claim, evidence 
already submitted and/or obtained in his behalf, as well as 
the evidence VA would attempt to obtain.  The record 
discloses that VA has met its duty to assist the veteran also 
in obtaining evidence necessary to substantiate his claim.  
Most notably VA treatment records and reports of 
comprehensive VA examinations provided to her since service 
have been obtained and associated with her claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The Board notes that 
the August 2001 VCAA letter was mailed to the veteran 
subsequent to the appealed rating decision in violation of 
the holding in Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by this defect.  In this 
regard, The Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The RO granted service connection for PTSD rated 30 percent 
disabling in February 2000, effective from June 1998.  This 
grant of service connection was based on a post service 
diagnosis of this disorder on VA examination in February 1999 
and her assertion, for which the RO granted the benefit of 
the doubt, that she was sexually assaulted in service. 

On her VA examination in February 1999, the veteran informed 
her examiner that she never married, has one child, and lives 
alone.  She denied receiving psychiatric treatment or 
medication and denies psychiatric hospitalization.  She 
reported that she was currently employed as a building 
maintenance worker for the Postal Service.  It was noted that 
she has held this job for the past three weeks and had 
previously worked for a year and a half as a sales agent for 
a major airlines.  She stated that she had to leave this job 
because she was not able to deal with her co-workers or 
supervisor.  She reported symptoms of social avoidance with 
no pleasurable activities outside of her job at the Post 
Office.  She said that she has no family contacts and speaks 
with her daughter infrequently. She stated that she was 
persistently depressed, harbors feelings of low self-esteem, 
feels helpless, and is not able to trust in or form 
relationships with others.  On objective examination, the 
veteran was noted to be alert and oriented to person, place, 
and time.  She had a conventional appearance.  Psychomotor 
activity was reduced and she was characterized as a very poor 
historian.  Her voice amplitude was very low, barely above a 
whisper.  There was no spontaneity of speech and she became 
tearful and agitated when questioned about her stressor 
events in service, including the sexual attack upon her.  Her 
affect was constricted.  Mood was significantly depressed.  
She denied suicidal thoughts or intent.  No disturbance of 
mental stream, thought, or perception was noted.  Her memory 
was intact.  Her intellect was average and insight was poor.  
Global Assessment of Function (GAF) scale was 55.  The 
examiner added that her concentration is at times impaired 
but no cognitive deficit was noted.   PTSD and major 
depressive disorder secondary to PTSD were the axis I 
diagnoses.  The examiner commented that the veteran is 
socially isolated, persistently depressed, and preoccupied 
with memories of a sexual assault that occurred while she was 
in Germany

Service connection for PTSD due to sexual trauma was 
established by an RO rating action dated in February 2000.  
This disorder was rated as 30 percent disabling.

The veteran enrolled in a VA PTSD treatment program in April 
2000.  At the time it was noted that she was unemployed and 
single.  She complained of difficulty successfully completing 
a New Jersey employment test due to an inability to   
concentrate.   On mental status examination, the veteran was 
to be alert but crying intermittently while answering 
questions.  Her mood was depressed and affect was sad.  There 
were no delusions and/or hallucinations.  Speech was relevant 
and coherent.  Memory and judgment were unimpaired and the 
veteran was oriented to person, time, and place.  PTSD and 
depressive disorder were the axis I diagnoses.  The GAF was 
60.

When seen in August 2001 for individual psychotherapy it was 
noted that this was her first visit since March 2001 and that 
she was still in school pursuing graduate study.  She 
reported that she had been asked to marry and that she was 
apprehensive and fearful that he might become aware of her 
psychiatric symptomatology and past military experiences.  
The veteran was placed on a trial of Paxil.   

On VA examination in September 2001, it was noted that the 
veteran had a hard time talking about her experiences in 
service and, in fact, could not talk about them.  It was 
observed that she was presently taking Paxil and also 
receiving individual psychotherapy.  It was noted that her 
subjective symptoms included nightmares and flashbacks.  She 
had a depressed mood and was reported to be irritable and 
suffering from loss of concentration, feelings of 
worthlessness and lack of energy.  She was also noted to have 
crying spells.  She last worked on a VA student job April 
2001.  She goes to church and was also reported to currently 
be attending college and living alone.  She said that she 
talks to her sister.  She stated that, by and large is 
isolative although she reported having a few friends.  She 
also reported, later in her examination, having no friends.  
On mental status examination, the veteran was noted to be 
dressed casually.  She was cooperative.  Her mood was 
depressed.  Her affect was tearful.  Her speech was halting.  
There were no perceptual problems. Thought process and 
thought content were normal.  There was no suicidal or 
homicidal ideation.  She was oriented to person, place, and 
time.  Insight, judgment, and impulse control were fair.  
PTSD and major depression were the Axis I diagnoses.   Her 
GAF was 55 and the examiner noted that she had moderate 
symptoms of depression.

When examined by VA in March 2003, it was noted that the 
veteran lives with her mother and sister's family as she had 
recently lost her own house in bankruptcy.  The veteran 
informed her examiner that while stationed in Germany, she 
reported being sexually assaulted by someone in her unit whom 
she had previously dated.  She said that she was taken to the 
hospital and filed a report but that her unit commander said 
his investigation determined that the incident was consensual 
and that she was given a formal reprimand for filing a false 
report.  The veteran also reported witnessing the death of a 
young boy in Saudi Arabia during her tour of duty with the 
Army reserves in Desert Storm.   The veteran reported that 
after the events of September 11, 2001 her overall anxiety 
and depression worsened, and that she began having a constant 
dread that something terrible would happen.  She stated that 
this had interfered with her thinking throughout the day, 
hampered her job performance, and leaves her feeling 
fatigued.  She reported that she uses marijuana to help 
sleep, but that has resulted in job loss.  She insisted that 
she only used it occasionally.  She reported remaining good 
friends with her daughter's father but that has trouble 
having any other relationship with men as she cannot trust or 
get close to them due to her incidents in the military.  With 
respect to her social and occupational history, she reported 
graduating from high school, attending business school and 
then working for E.F. Hutton for two years until they merged 
and she was laid off.  She then joined the military and when 
she left the military in 1988 went t work for UPS, where she 
worked for seven years.  She reported that she was let go in 
1996 after testing positive for marijuana.  Following a 
period of active duty with the reserves, she got a job with a 
major airlines in 1997, brought a house and took a second job 
at the post office in order to defray her expenses, which 
included educational expenses for her daughter.  She said 
that she was fired from the post office several months later 
due to falling asleep on the job and in 1999 lost her job 
with the airlines.  She reported that she then applied for 
and was hired by the state transportation system to be a 
train engineer, but that she was unable to study due to 
nightmares and poor concentration, so she quit.  She then 
worked as a teacher at a private school and enjoyed this job 
but was let go when it closed at the end of the last school 
year.  It was noted that the veteran had several clinical 
appointments for PTSD but was not given any follow-up 
appointments over the last two years so she did not continue 
on the medications they prescribed for depression and 
anxiety.  On mental status examination it was noted that the 
veteran was neatly dressed for the interview.  Her mood was 
depressed and affect irritable and constricted.  She was 
tearful at times.  The examiner noted that she presents as 
having above-average intellectual abilities.  Speech was 
delayed at times and thought processes were organized.  There 
were no perceptual disturbances, although during her 
nightmare she thinks she is back in the Persian Gulf and 
reexperiencing the incident.  She was able to do five numbers 
forward and backwards in memory in this interview.  She 
denied homicidal and suicidal ideation.  She did have 
evidence of preoccupied thinking, with regard to rescue 
fantasies, guilt and replacement on an unrealistic level.  
The examiner stated that the veteran had moderate to severe 
PTSD with prominent sleep disturbance, anxiety, depression 
and recurrent nightmares and flashbacks.  He noted that the 
veteran is socially isolated and currently unable to work.  
He stated that she has been preoccupied with rescue and 
replacement ideation and has poor concentration to maintain 
employment commensurate with her intellectual abilities.  It 
was added that this has affected her social functioning and 
judgment and that some of this may be ameliorated with 
medications but that it was unclear whether she would be 
compliant with medications.  He further stated that her lack 
of self-adequacy and adequate self-care might also be related 
to her PTSD and military sexual trauma and subsequent 
emotional numbing.  PTSD was the axis I diagnosis.  Her 
Global Assessment of Functioning (GAF) was assessed as 37.

VA medical records compiled between March 2003 and September 
2003 record that in March 2003 the veteran's reserve unit was 
called up for active duty and that she reported an 
exacerbation of PTSD symptoms as well as fears of the 
government's plans for war.  The veteran was evaluated for 
inpatient acute psychiatric services.  At which time she 
reported that she had smoked marijuana and been discharged 
from the reserves after failing a urinalysis test for drug 
usage. She was admitted for treatment for her reported 
complaints of difficulty sleeping due to nightmares and 
flashbacks, difficulty concentrating, and poor energy.  At 
admission it was noted that she was depressed and that her 
affect was flat.  She was noted to be appropriately groomed, 
anxious, tearful and to have poor eye contact on mental 
status examination.  She spoke in a low monotonous voice.  
Her speech was fluent and coherent.  Her mood was depressed 
and constricted.  Affect was congruent.  She had passive 
suicidal ideations without intentions, plans or past 
attempts.  Her thought process was coherent.  Impulse 
control, insight, and judgment were all characterized as 
fair.  While hospitalized the veteran was provided individual 
psychotherapy.  She informed her therapist that she had 
recently lost her house because of growing financial problems 
and now lives with her cousin.  She stated that she has been 
increasingly unable to concentrate and unable to work.  She 
said that she uses a beer every few days and occasional 
marijuana, which she said she may be ceasing.  It was noted 
that her weaknesses are financial issues and problems 
working, as well as, low tolerance for frustrations, such as 
dealing with clerks, and non-professional staff, and 
psychotic patients. On the fourth day of her hospitalization, 
the veteran reported feeling better and being able to sleep 
through the night without flashbacks or nightmares.  She 
expressed a desire to be discharged and furthering her 
education in the area of elementary education.  On mental 
status examination, eye contact was noted to be improved.  
Her mood was essentially euthymic, but irritable.  Her affect 
was congruent with some smiling.  She reported that her 
medication, Zoloft, was helping her. 

In April 2003, VA successfully evaluated the veteran for 
participation in a work program without restrictions.  That 
same month she reported continued improvement in mood and 
energy.  In May 2003 she started an assignment as an 
Ambassador EMS driver through the VA's Compensation Work 
Therapy (CWT) Program.  In September 2003 it was noted that 
the veteran work site supervisor assessed the veteran's work 
performance standards as ranging from average in her ability 
to handle stress and set goals to superior in her telephone 
skills.  It was also noted that she worked a 40-hour week.

In a statement dated in October 2003, the veteran's work site 
supervisor reported that beginning in May 2003 the veteran 
worked as a member of the Guest Relations Department of the 
VA medical Center as an ambassador to the outpatient 
veterans.  She noted that the veteran's duties were to assist 
the patients throughout the hospital insuring that they would 
make their appointments.  After three months of employment, 
the veteran due to problems with foot pain was reassigned to 
the lobby area "at the courtesy" where refreshments are 
served to the veterans.  The veteran's supervisor reported 
that in the middle of October 2003, the veteran got into a 
confrontation with an outpatient who had pointed at her and 
began directing profanity towards her.  It was noted that the 
veteran in turn stood up and took a fighting stance.  As a 
consequence of her behavior the veteran was asked to resign.  
Her supervisor stated that she found that the veteran as of 
yet is unable to participate in a social environment and 
recommended that the veteran receive frequent counseling 
through the PTSD treatment program.

The disability evaluation for the veteran's PTSD was 
increased from 30 percent to 50 percent effective from June 
1998, by an RO rating action dated in September 2003.     

At her hearing in March 2004, the veteran testified that she 
receives weekly PTSD treatment and is prescribed Zoloft.  She 
said that she is not currently employed.  She further said 
that she has a close relationship with her daughter but is 
otherwise socially limited.   She goes to church as she finds 
it helps her PTSD, lives with her 88-year-old grandmother, 
and helps her maintain her house.  She stated that she 
experiences panic attacks when around a lot of people and 
prior to being prescribed medication, was not sociable.  

Analysis

Disability evaluations are determined by the application of 
VA's rating schedule.  The percentage ratings contained in 
the schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Scafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in a disability rating is of 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Board recognizes that the United States Court of Appeals for 
Veterans Claims (Court) has held that there is a distinction 
between an original rating and a claim for an increased 
rating.  Thus the rule espoused in the Francisco precedent, 
above, is not applicable in the present case, because the 
veteran's claim for disability compensation has remained in 
appellate status since he filed a notice of disagreement on 
the original decision on his original claim for benefits.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Under 
the Court's holding in Fenderson, a veteran may assert that 
his condition at the time of his original claim was worse 
than it was at a later stage of this appeal, and, where the 
record warrants it, VA may assign "staged ratings" to reflect 
different levels of disability during the pendency of the 
claim.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

The veteran's PTSD is currently rated 50 percent disabling 
under Diagnostic Code 9411 of the aforementioned rating 
schedule.

Under Diagnostic Code 9411 a 50 percent rating requires 
occupational and social impairment with reduced liability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

When evaluating a mental disorder, VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the appellant's capacity for 
adjustment during periods of remission. VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. 38 C.F.R. § 4.126(a) (2003). When 
evaluating the level of disability from a mental disorder, VA 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126(b) (2003).

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).

A score of 31 to 40 is indicated when there is, "Some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood." Id. A score of 41 to 
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)." Id. A score of 51 to 60 is appropriate where 
there are, "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)." Id.

The veteran contends that her service-connected PTSD is more 
disabling than is reflected by her 50 percent rating.  The 
Board concludes that the veteran's current evaluation of 50 
percent fully contemplates the level of disability due to her 
service-connected PTSD. The medical evidence does not 
demonstrate that the veteran's PTSD has resulted in 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood. The record does not 
demonstrate the presence suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
or an inability to establish and maintain effective 
relationships, so as to warrant assignment of the next 
higher, 70 percent, evaluation under Diagnostic Code 9411.

The objective medical findings, as noted in the VA 
examination reports and outpatient treatment records dated 
from 1999 to 2003, show that the veteran has difficulty in 
adapting to stressful occupational situations as evidenced by 
her most recent employment experience within VA. 
Additionally, difficulty interacting with her coworkers at a 
major airline company caused her to leave this employment in 
1999.  However, termination of her brief employment with the 
U.S. Post Office at approximately the same time, as well as, 
her self-reported later position as a teacher at a private 
school were not related to her PTSD.  

Here the evidence shows that the veteran despite reporting 
social isolation has maintained contact with her daughter and 
is socially comfortable and connected to her family. She has, 
during the course of the appeal, lost her home due to 
financial difficulties.  However, she has been able to take 
up residence at different times with her cousin and later her 
grandmother, who she reportedly assists in the daily 
activities of living, as well as her mother and her sister's 
family.  She also enjoys regular church attendance.

The evidence does not show that the veteran experiences any 
perceptual disturbances or experiences persistent suicidal 
ideations. The evidence also does not show that the veteran 
expresses obsessional rituals, which interfere with routine 
activities. Similarly, her speech, while halting on VA 
examination in September 2001 is not intermittently 
illogical, obscure, or irrelevant. In fact when examined in 
March 2003, speech was noted to be fluent and congruent.

The evidence also does not show near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively. While the veteran's mood was 
described as significantly depressed in February 1999 and 
depressed on VA examination in September 2001 and March 2003, 
she nevertheless has during this period performed employment 
and continued her educational pursuits.

The evidence also does not show that the veteran has impaired 
impulse control (such as unprovoked irritability with periods 
of violence). While the veteran has complained of 
irritability and most recently was separated from VA 
employment due to an inappropriate response to a verbal 
attack by a VA patient, the evidence does not show that she 
has impaired impulse control or exhibits tendencies to 
violent behavior.   In fact, on VA examinations in September 
2001 and March 2003 her impulse control has been assessed by 
her examiner as fair.

The evidence does not show that the veteran's PTSD is 
manifested by spatial disorientation. Likewise, there is no 
evidence of neglect of personal appearance and hygiene. On 
the contrary, the veteran has been described as having a 
conventional appearance, being neatly dressed, and/or being 
appropriately groomed.

Notwithstanding the veteran's depressed mood, irritability, 
and poor concentration, the veteran symptoms, to include her 
sleep disturbances due to flashbacks and nightmares, more 
closely approximated the criteria for a 50 percent 
disability. The Board notes that the veteran's GAF score was 
recorded as 37 in March 2003. However, this GAF is not 
consistent with the other GAF scores of record. On the 
contrary, in February 1999 her GAF was 55, and 60 when 
enrolled in a 
PTSD treatment program in April 2000. Similarly, a GAF of 55 
was noted on the veteran's VA examination in September 2001.

While the veteran's PTSD symptoms were noted to have caused 
significant impairment in functioning, the evidence does not 
show that the veteran has occupational and social impairment 
with deficiencies in most areas. Symptoms such as 
disturbances of motivation and mood, panic attacks, and 
difficulty in establishing and maintaining effective work and 
social relationships are contemplated by the 50 percent 
disability rating presently in effect. Accordingly, the Board 
concludes that even with consideration of 38 C.F.R. § 4.7, 
the criteria for an initial disability rating in excess of 50 
percent for the veteran's PTSD are not met. The Board also 
has considered whether the veteran is entitled to "staged" 
ratings for his PTSD, as prescribed by Fenderson. However, at 
no time does the evidence show entitlement to a rating higher 
than the 50 percent rating assigned. Therefore, staged 
ratings are not for application.


ORDER

A higher initial evaluation, in excess of 50 percent, for 
post- traumatic stress disorder (PTSD) is denied.



                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



